DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-9, 11, and 12 and  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al, US Patent Application Publication 2014/0287593.

Regarding claim 1, Han teaches a semiconductor processing system comprising:
a processing chamber 102 including a lid stack 106 having an output manifold (bottom surface of 106 where the gas enters chamber 102); a gas panel 116; an input manifold 112, the input manifold fluidly coupling the gas panel with the output manifold of the processing chamber, wherein a delivery line 110 extends from the input manifold to the output manifold; a first transmission line 114 and/or 122 extending from a first set of precursor sources of the gas panel to the delivery line; and a second transmission line 114 and/or 122 extending from a second set of precursor sources of the gas panel to the delivery line, wherein the second transmission line is switchably coupled between the delivery line and an exhaust 128 of the semiconductor processing system (via diverter 124 in figure 1).

Regarding claim 2, while Han teaches the first set of precursor sources comprises a process precursor and a carrier precursor (via precursor line 112 and [0018] which teaches processing gas and a getter, which is a carrier), and wherein the second set of precursor sources comprises a treatment precursor (which is also called a precursor gas via 122), Han fails to teach the first set of precursor source comprises a carrier precursor. 

Regarding claim 4, Han teaches a controller 140 configured to operate delivery of precursors from the first set of precursor sources and precursors from the second set of precursor sources to the processing chamber (figure 1).

Regarding claim 5, Han teaches a method of semiconductor processing comprising: delivering a first deposition precursor through a first transmission line 114 and/or 122 and a first delivery line 110 to a processing chamber of a semiconductor processing system to form a first layer of material on a substrate [0018]; delivering a treatment precursor (getter, [0018, nitrogen, [0020] or oxidizing gas, [0020]) through a second transmission line 114 and/or 122 and an exhaust line 126 [0018]; and switching delivery of the treatment precursor from the exhaust line to a second delivery line 110 fluidly coupled with the processing chamber (via diverter 124 in figure 1).

Regarding claim 7, Han teaches the first delivery line and the second delivery line are the same delivery line (figure 1).

Regarding claims 8 and 9, Han teaches delivering a second deposition precursor through a third transmission line 114 and/or 122 and a third delivery line 110 to the processing chamber of the semiconductor processing system to form a second layer of material on the substrate [0019], wherein the second delivery line and the third delivery line are the same delivery line (figure 1).

Regarding claim 11, Han teaches a method of semiconductor processing comprising: delivering a silicon-containing precursor through a first transmission line 114 and/or 122 and a first delivery line 110 to a processing chamber 102 of a semiconductor processing system to form a silicon-containing layer of material on a substrate [0020]; delivering an oxygen-containing precursor through a second transmission line 114 and/or 122 and a second delivery line 110 to the processing chamber of the semiconductor processing system to form an oxygen-containing layer of material on the substrate [0020]; and delivering a treatment precursor (getter [0018] or nitride [0020]) through a third transmission line and the first delivery line 114 and/or 122 to the processing chamber of the semiconductor processing system, wherein the first transmission line and the third transmission line are coupled with the first delivery line through an input manifold 112, and wherein the third transmission line 122 is switchably coupled with an exhaust line 128 at the input manifold (Figure 1 and [0020]).

Regarding claim 12, Han teaches the  treatment precursor comprises a nitrogen-containing precursor [0020].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Fuss et al, US Patent Application Publication 2006/0240188.

Regarding claim 3, Han fails to teach a remote plasma source coupled with the lid stack; and a third transmission line extending from the gas panel to the remote plasma source.

	Fuss teaches a remote plasma source RPG coupled with the lid stack OM; and a third transmission line 29/25 or 27/25 extending from the gas panel to the remote plasma source (figure 1) in teaching an alternative, yet conventionally-known means of providing plasma to a deposition chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuss with that of Han because remote plasma generators are an alternative, yet conventionally known means of providing a plasma to a deposition chamber.

Regarding claims 19 and 20, Han fails to teach a remote plasma source coupled with the processing chamber; and a fourth transmission line fluidly coupling an inert gas with the remote plasma source, and delivering inert gas through the fourth transmission line while delivering at least one of the silicon-containing precursor, the oxygen-containing precursor, or the treatment precursor

Fuss teaches a remote plasma source RPG coupled with the processing chamber OM; and a fourth transmission line 25/27/29  fluidly coupling an inert gas AR, 448  with the remote plasma source, and delivering inert gas through the fourth transmission line while delivering at least one of the silicon-containing precursor, the oxygen-containing precursor 44, or the treatment precursor (figure 1) in teaching an alternative, yet conventionally-known means of providing plasma to a deposition chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Fuss with that of Han because remote plasma generators are an alternative, yet conventionally known means of providing a plasma to a deposition chamber.

Claim(s) 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han as applied to claim 1 above, and further in view of Yieh al, US Patent 6,599,574.

Regarding claim 13, Han fails to teach a dopant precursor is delivered through the first transmission line during delivery of the silicon-containing precursor.

	However, Yieh teaches a dopant precursor is delivered through the first transmission line during delivery of the silicon-containing precursor (claims 1 and 9) in order to form a type of silicon and oxide containing layer, known an BPSG. Using a certain dopant, such as boron, in this layer results in desirable lowering the reflow temperature, which helps to form a more consistent layer, especially in filling trenches in a semiconductor substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yieh with that of Han because using a certain dopant material, such as boron, in a silicon and oxide containing layer results in desirable lowering the reflow temperature, which helps to form a more consistent layer, especially in filling trenches.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al, US Patent Application Publication 2014/0287593.

Regarding claim 18, while Han teaches exhausting the processing chamber subsequent delivering the treatment precursor [0018]; and repeating the method (to form second layer [0019]), Han fails to teach exhausting the processing chamber is performed in less than or about 5 seconds prior to delivering the silicon-containing precursor.
However, it has been held that the time needed to exhaust the processing chamber will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the time needed to exhaust the processing chamber claimed and the Prior Art teaches that the flow diversions significantly improves transition times in [0019],  it would have been obvious to one of ordinary skill in the art to select a suitable time needed to exhaust the processing chamber the method of Han

The specification contains no disclosure of either the critical nature of the claimed the time needed to exhaust the processing chamber or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Allowable Subject Matter

Claims 6, 10, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899